Name: 2013/344/EU: Council Decision taken by common accord with the President of the Commission of 1Ã July 2013 appointing a Member of the European Commission
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2013-07-02

 2.7.2013 EN Official Journal of the European Union L 183/10 COUNCIL DECISION taken by common accord with the President of the Commission of 1 July 2013 appointing a Member of the European Commission (2013/344/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 21 thereof, Having regard to the opinion of the European Parliament (1), HAS ADOPTED THIS DECISION: Article 1 By common accord with Mr JosÃ © Manuel DURÃ O BARROSO, President of the Commission, the Council hereby appoints Mr Neven MIMICA as Member of the Commission for the period from 1 July 2013 to 31 October 2014. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 1 July 2013. For the Council The President L. LINKEVIÃ IUS (1) Opinion of 12 June 2013 (not yet published in the Official Journal).